DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 33, the phrase “the time” is vague.  Is this referring to “the first time” or “the second time” or a completely different “time”?  Please clarify.  In line 35, “the time” is vague.  Is this referring to “the first time” or “the second time” or a completely different “time”?  In line 40, the phrase “the time” is vague.  Is this referring to “the first time” or “the second time” or a completely different “time”?  Please clarify.  In line 42, the phrase “the time” is vague.  Is this referring to “the first time” or “the second time” or a completely different “time”?  Please clarify.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2013/0205896 (Baechler) in view of U.S. Patent Application Publication 2017/0285065 (Hawker).
With regards to claim 1, Baechler discloses a system for determining pedaling cadence and travelling speed of a bicycle comprising, as illustrated in Figures 1-5, a left and right feet pedaling analysis system (Figure 1) comprising a pedaling sensing device 1 which can be installed on rear wheel 11 of a bicycle having cranks 15,15’ and pedals 14,14’ (paragraphs [0041],[0044]; Figures 2,3a,3b,3c); the pedaling sensing device 1 includes one or more accelerometers 4 used to detect acceleration change data when pedaling actions are taken such that the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0043],[0044]; Figure 4); a pedaling time analysis unit 5 (e.g. processing unit) electrically connected to the accelerometer in which the pedaling time analysis unit can analyze the acceleration change data to derive a first time (e.g. 1st ½ of TR in Figure 4) from a positive half cycle peak value to a negative half cycle peak value after a pedaling action (e.g. from a maximum value point to a minimum value point in Figure 4; paragraphs [0043],[0044]) as well as a second time (e.g. 2nd ½ of TR in Figure 4) from a negative half cycle peak value to a positive half cycle peak value after a pedaling action (e.g. from a minimum value point to a maximum value point in Figure 4; paragraphs [0043],[0044]), and then compare the first and the second time data in order to form a left and right feet pedaling time ratio data (e.g. operator indicates to processing unit to compare the first and the second time data to form a time ratio data); a pedaling force analysis unit 5 (e.g. processing unit) connected to the pedaling time analysis unit in which the left and right feet pedaling time ratio data is opposite to the left and right feet pedaling force usage ratio data, so that the pedaling force analysis unit can analyze the left and right feet pedaling time ratio data in order to acquire the left and right feet pedaling force usage ratio data (paragraphs [0043],[0044],[0045]); a transmission unit 6,7 (e.g. wireless transmitter having an antenna; paragraph [0040]; Figure 1) electrically connected to the accelerometer, the pedaling time analysis unit and the pedaling force analysis unit thereby transmitting the acceleration change data, the left and the right feet pedaling time ratio data and the left and right feet pedaling force usage ratio data (paragraph [0040]); an electronic carrier 9 (e.g. remote device) capable of receiving the acceleration change data, the left and right feet pedaling time ratio data and the left and right feet pedaling force usage ratio data transmitted by the transmission unit (paragraph [0040].  (See, paragraphs [0040] to [0047]).
The only difference between the prior art and the claimed invention is the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle. 
First, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of installing the pedaling sensing device of Baechler to either the left foot crank or the right foot crank of the bicycle in lieu of the wheel of the bicycle since this will not change or/and alter the operation and/or performance of the pedaling analysis system, namely to measure acceleration to analyze the acceleration change data to derive a first time from a positive half cycle peak value to a negative half cycle peak value after a pedaling action as well as a second time from a negative half cycle peak value to a positive half cycle peak value after a pedaling action without departing from the scope of the invention.
Second, Hawker discloses a system for measuring parameters of a bicycle comprising, as illustrated in Figures 1-10, a left and right feet pedaling analysis system 100 (Figure 1) comprising a pedaling sensing device 1 which can be installed on the left foot crank 15 or the right foot crank 15,17 of a bicycle 18 (paragraphs [0054],[0057]; Figures 1,2); the pedaling sensing device 1 includes one or more accelerometer 3,4 used to detect acceleration change data when pedaling actions are taken such that the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0056],[0070]; Figures 3,4); a transmission unit 5,6 (e.g. wireless transmitter having an antenna; paragraph [0054]; Figure 1) electrically connected to the accelerometer (paragraph [0054]); an electronic carrier 10 (e.g. remote unit; paragraph [0054]; Figure 1) capable of receiving the acceleration change data (paragraph [0054].  (See, paragraphs [0053] to [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle as suggested by Hawker in lieu of on the wheel in the system of Baechler to have the ability to determine and measure bicycle characteristic parameters without the need for determining the location of consecutive maximum and minimum extreme values of the signals, consecutive changes of polarity of signals.  (See, paragraphs [0030],[0053] of Hawker).
At the same time, being modified by Hawker to install the pedaling sensing device on the left foot crank or the right foot crank, Baechler further discloses wherein if the pedaling sensing device is installed on the right foot crank of the bicycle, then the time from the positive half cycle peak to the negative half cycle peak represents the left foot time or the right foot time and the time from the negative half cycle peak to the positive half cycle peak represents the right foot time or the left foot time, and subsequently the left foot time and the right foot time are compared in order to form the left and right feet pedaling time ratio data; and wherein if the pedaling sensing device is installed on the left foot crank of the bicycle, then the time from the positive half cycle peak to the negative half cycle peak represents the left foot time or the right foot time and the time from the negative half cycle peak to the positive half cycle peak represents the right foot time or the left foot time, and subsequently the left foot time and the right foot time are compared in order to form the left and right feet pedaling time ratio data.  (See, paragraphs [0043],[0044]; Figures 3c,4).
 With regards to claim 2, both references, Baechler and Hawker, further disclose the pedaling sensing device further includes a rotation number analysis unit which is electrically connected to the transmission unit and the accelerometer and configured to analyze the detected acceleration change data in order to calculate a signal cycle generation number per second, and then acquire a pedaling rotation number based on the calculated signal cycle generation number per second.  (See, paragraphs [0020],[0032],[0044],[0045] of Baechler; paragraphs [0070],[0076] of Hawker).
With regards to claim 3, both references, Baechler and Hawker, do not explicitly disclose a first installation direction analysis unit which is electrically connected to the transmission unit and the accelerometer and configured to determine whether the pedaling sensing device is installed at an outer position or an inner position of the left foot or the right foot crank on the bicycle; wherein if a normal acceleration signal sensed by the accelerometer occurs ahead of a tangential acceleration signal, the pedaling sensing device is installed at the outer position; wherein if a tangential acceleration signal occurs ahead of a normal acceleration signal, the pedaling sensing device is installed at the inner position.  
However, to have employ such characteristics and parameters as claimed are considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since the normal acceleration and the tangential acceleration are measured and to characterize such features is a known concept (e.g. in U.S. Patent Application Publication 2017/0115319 – Figure 4).
With regards to claim 4, both references, Baechler and Hawker, do not explicitly disclose the pedaling sensing device further includes a second installation direction analysis unit which is electrically connected to the transmission unit and the accelerometer and configured to determine whether the pedaling sensing device is installed at an upward position or a downward position of the left foot or the right foot crank on the bicycle; wherein if the normal acceleration signal sensed by the accelerometer shifts upwards of the tangential acceleration signal, the pedaling sensing device is installed at the upward position; wherein if the normal acceleration signal shifts downwards of the tangential acceleration signal, the pedaling sensing device is installed at the downward position.
However, to have employ such characteristics and parameters as claimed are considered to have been a matter of choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention since the normal acceleration and the tangential acceleration are measured and to characterize such features is a known concept (e.g. in U.S. Patent Application Publication 2017/0115319 – Figure 4).
With regards to claim 5, Baechler further discloses the electronic carrier 9 is a handheld smart device or a vehicle meter capable of receiving the acceleration change data, the left and the right feet pedaling time ratio data and the left and right feet pedaling force usage ration data transmitted by the transmission unit and displaying 10 on the electronic carrier in order to provide a pedaling information.  (See, paragraph [0040]; Figure 1).
With regards to claim 6, Baechler further discloses the transmission unit 6,7 of the pedaling sensing device can transmit the acceleration change data, the left and the right feed pedaling time ratio data and the left and right feed pedaling force usage ratio data detected by the pedaling sensing device via wired transmissions or wireless transmissions such that the electronic carrier can receive the acceleration change data, the left and the right feed pedaling time ratio data and the left and right feet pedaling force usage ratio data sent out by the transmission unit.  (See, paragraph [0040]; Figure 1))
With regards to claim 9, Baechler discloses a system for determining pedaling cadence and travelling speed of a bicycle comprising, as illustrated in Figures 1-5, a left and right feet pedaling analysis system (Figure 1) comprising a pedaling sensing device 1 which can be installed on rear wheel 11 of a bicycle having cranks 15,15’ and pedals 14,14’ (paragraphs [0041],[0044]; Figures 2,3a,3b,3c); the pedaling sensing device 1 includes one or more accelerometer 4 used to detect acceleration change data when pedaling actions are taken, and the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0043],[0044]; Figure 4); a transmission unit 6,7 (e.g. wireless transmitter having an antenna; paragraph [0040]; Figure 1) electrically connected to the accelerometer so as to transmit the acceleration change data (paragraph [0040]); an electronic carrier 9 (e.g. remote device) capable of receiving the acceleration change data transmitted by the transmission unit (paragraph [0040]); the electronic carrier internally including a pedaling time analysis unit 5 (e.g. processor) used to, based on the received acceleration change data, derive a first time(e.g. 1st ½ of TR in Figure 4) from a positive half cycle peak value to a negative half cycle peak value after a pedaling action (e.g. from a maximum value point to a minimum value point in Figure 4; paragraphs [0043],[0044]) as well as a second time (e.g. 2nd ½ of TR in Figure 4)  from a negative half cycle peak value to a positive half cycle peak value after a pedaling action (e.g. from a minimum value point to a maximum value point in Figure 4; paragraphs [0043],[0044]), and then compare the first and the second time data in order to form a left and right feet pedaling time ratio data (e.g. operator indicates to processing unit to compare the first and the second time data to form a time ratio data); a pedaling force analysis unit 5 (e.g. processor), connected to the pedaling time analysis unit, in which the left and right feet pedaling time ratio data is opposite to a left and right feet pedaling force usage ratio data, so that the pedaling force analysis unit can analyze the left and right feet pedaling time ratio data in order to acquire the left and right feet pedaling force usage ratio data (paragraphs [0043],[0044],[0045]).  (See, paragraphs [0040] to [0047]).
The only difference between the prior art and the claimed invention is the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle.
First, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of installing the pedaling sensing device of Baechler to either the left foot crank or the right foot crank of the bicycle in lieu of the wheel of the bicycle since this will not change or/and alter the operation and/or performance of the pedaling analysis system, namely to measure acceleration to analyze the acceleration change data to derive a first time from a positive half cycle peak value to a negative half cycle peak value after a pedaling action as well as a second time from a negative half cycle peak value to a positive half cycle peak value after a pedaling action without departing from the scope of the invention.
Second, Hawker discloses a system for measuring parameters of a bicycle comprising, as illustrated in Figures 1-10, a left and right feet pedaling analysis system 100 (Figure 1) comprising a pedaling sensing device 1 which can be installed on the left foot crank 15 or the right foot crank 15,17 of a bicycle 18 (paragraphs [0054],[0057]; Figures 1,2); the pedaling sensing device 1 includes one or more accelerometer 3,4 used to detect acceleration change data when pedaling actions are taken such that the acceleration change data includes at least the acceleration waveform over a continuous duration of time (paragraphs [0056],[0070]; Figures 3,4); a transmission unit 5,6 (e.g. wireless transmitter having an antenna; paragraph [0054]; Figure 1) electrically connected to the accelerometer (paragraph [0054]); an electronic carrier 10 (e.g. remote unit; paragraph [0054]; Figure 1) capable of receiving the acceleration change data (paragraph [0054].  (See, paragraphs [0053] to [0087]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the pedaling sensing device which can be installed on the left foot crank or the right foot crank of a bicycle as suggested by Hawker in lieu of on the wheel in the system of Baechler to have the ability to determine and measure bicycle characteristic parameters without the need for determining the location of consecutive maximum and minimum extreme values of the signals, consecutive changes of polarity of signals.  (See, paragraphs [0030],[0053] of Hawker).
With regards to claim 10, both references, Baechler and Hawker, further disclose the electronic carrier further includes a rotation number analysis unit which is configured to analyze the received acceleration change data in order to calculate a signal cycle generation number per second, and then acquire a pedaling rotation number based on the calculated signal cycle generation number per second.  (See, paragraphs [0020],[0032],[0044],[0045] of Baechler; paragraphs [0070],[0076] of Hawker).

Response to Amendment
Applicant’s arguments with respect to claims 1-6,9-10 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2861